DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 25, it is unclear how “nominal speed” is intended to be interpreted. The specification only provides various definitions of what a nominal speed could be, including various speeds, stopping completely, or a specific engine load. Thus it is unclear how the claim should be interpreted. 
Further regarding claim 25, it is unclear if the claim actually performs the “method of decelerating a vehicle upon entering a halt zone” as this limitation is not positively recited in the body of the claim. Limiting a speed of the vehicle to a “nominal speed” is not necessarily the same as decelerating a vehicle. The claim should also recite that this is performed automatically for claim clarity. Claims 2, 4-9, and 16-27 depend from rejected claims 1 or 25 and are thus rejected under the same rationale. Accordingly, the claims will be examined “as best understood.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 16-24, and 27, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2020/0156630) in view of Poulin (US 2012/0215416).
Regarding claims 1 and 27, Schmidt teaches a vehicle speed control system, configured both:
to limit a speed of the vehicle traveling along a road to a maximum speed determined based on a currently allowed speed for a speed zone of the road along which the vehicle is traveling, whereby the vehicle does not exceed a safe speed while traveling along the road within the speed zone (see at least [0007, 0041] which teaches slowing a vehicle within a threshold distance to an obstacle, wherein Examiner contends the distance between the two points is a speed zone, and the speed the vehicle is slowed to is the max speed); and 
to limit the speed of the vehicle to a nominal speed upon the vehicle traveling along the road into a halt zone, whereby the vehicle is caused to decelerate upon entering the halt zone (see again at least [0007, 0041] and [0020] which teaches stopping the vehicle, which is equivalent to a “halt zone”.
However, Schmidt does not appear to explicitly disclose an intelligent speed adaptor system. Poulin teaches it is well known in the art to provide vehicles with an intelligent speed limiter which controls max speeds through road segments (see at least [0038]). Therefore, from the teaching of Poulin, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the vehicle of Schmidt with the intelligent speed controller of Poulin in order to provide a vast database of automatically controlled speeds for a partially autonomous vehicle in order to relieve some of the driving requirements from the driver, thus limiting driver fatigue. 
Regarding claim 2, the combination of Schmidt and Poulin teaches the ISA system determines a location of the vehicle based on GPS coordinates of the vehicle and wherein the halt zone comprises a geofenced area that is defined by GPS coordinates, whereby the ISA system determines when the vehicle enters the halt zone (see at least claim 3, [0006, 0007, 0033, 0034, 0058] of Schmidt which teaches map data from the navigation unit is used to determine location and when the vehicle approaches within a threshold distance of the obstacle, which is equivalent to a “geofenced area” the vehicle is stopped or slowed down accordingly. Poulin teaches a similar geofencing in at least [0038, 0046] .
Regarding claim 4, the combination of Schmidt and Poulin teaches the halt zone comprises a geofenced area along a road that leads to an overpass which the vehicle is unable to traverse, whereby damage or injury from a collision of the vehicle with the overpass may be prevented or at least mitigated (see at least [0034, 0058, 0078] which teaches a collision warning system when approaching an overpass or other obstacle types,  and at least [0075] which teaches rerouting when the vehicle when necessary).
Regarding claim 5, the combination of Schmidt and Poulin teaches the halt zone comprises a geofenced area along a road that leads to a low-clearance structure such that the ISA system will cause the vehicle to automatically decelerate upon entering the halt zone, whereby damage or injury from a collision of the vehicle with the lower-clearance structure may be prevented or at least mitigated (see again at least [0007, 0041, 0078] of Schmidt. Again the ISA is via the equivalent intelligent speed control taught by Poulin).
Regarding claim 6, the combination of Schmidt and Poulin teaches the halt zone comprises a geofenced area along a road that leads to an overpass such that the ISA system will cause the vehicle to halt upon entering the halt zone prior to reaching an entrance of the overpass (see at least [0058, 0059, 0078] of Schmidt which teaches stopping when necessary before a tunnel or overpass entrance).
Regarding claim 7, the combination of Schmidt and Poulin teaches the halt zone comprises a geofenced area along a road that leads to a tunnel such that the ISA system will cause the vehicle to halt upon entering the halt zone prior to reaching an entrance of the tunnel (see at least [0058, 0059, 0078] of Schmidt which teaches stopping when necessary before a tunnel or overpass entrance).
Regarding claim 8, the combination of Schmidt and Poulin teaches the ISA system causes the vehicle to halt upon entering the halt zone (see again at least [0007, 0041, 0078] which teaches stopping a vehicle when necessary).
Regarding claim 9, the combination of Schmidt and Poulin teaches the ISA system is configured to limit the speed of the vehicle to a nominal speed upon the vehicle entering each of a plurality of different halt zones (see at least [0073, 0078] which teaches at least 3 threshold distances, which are equivalent to the halt zones).
Regarding claim 16, the combination of Schmidt and Poulin teaches the ISA system causes the vehicle to decelerate by preventing signals indicating an acceleration from being sent to a main control module comprising an engine control unit of the vehicle (via Poulin at [0015, 0019]. The same motivation to combine as in the rejection to claim  above applies since the throttle position limitation is controlled by the equivalent ISA).
Regarding claim 17, the combination of Schmidt and Poulin teaches the ISA system causes the vehicle to decelerate by preventing signals sent in response to depression of an acceleration pedal from being received by an engine control unit of the vehicle (in Poulin see at least [0019, 0026] again the same motivation to combine Schmidt and Poulin applies).
Regarding claim 18, the combination of Schmidt and Poulin teaches the ISA system causes the vehicle to decelerate by modifying signals that are sent in response to depression of an acceleration pedal to an engine control unit of the vehicle (in Poulin see at least [0019, 0026, 0027]. Again the same motivation to combine references applies).
Regarding claim 19, the combination of Schmidt and Poulin teaches the vehicle to decelerate by preventing signals sent by a throttle position sensor from being received by an engine control unit of the vehicle (in Poulin see at least [0019, 0026, 0027]. Again the same motivation to combine references applies).
Regarding claim 20, the combination of Schmidt and Poulin teaches the vehicle to decelerate by modifying signals sent by a throttle position sensor to an engine control unit of the vehicle (in Poulin see at least [0019, 0026, 0027]. Again the same motivation to combine references applies).
Regarding claim 21, the combination of Schmidt and Poulin teaches the vehicle to decelerate by sending commands to an engine control unit of the vehicle setting the vehicle's top speed governor to the nominal speed (in Poulin see at least [0019, 0026, 0027, 0029]. Again the same motivation to combine references applies).
Regarding claim 22, the combination of Schmidt and Poulin teaches the ISA system limits the speed of the vehicle by disengaging an acceleration pedal of the vehicle (see at least [0019] of Poulin. Again the same motivation to combine references applies).
Regarding claim 23, the combination of Schmidt and Poulin teaches the ISA system decelerates the vehicle by signaling an engine control module of the vehicle that the accelerator is not depressed (see at least [0019] of Poulin. Since the throttle sensor signal is prevent from reaching the engine control unit, the signal would show the accelerator is not depressed. Again the same motivation to combine references applies).
Regarding claim 24, the combination of Schmidt and Poulin teaches the ISA system causes actuation of brakes of the vehicle for active braking of the vehicle rather than engine braking of the vehicle (Schmidt teaches braking in at least [0020, 0024, 0078]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al. (US 2020/0156630).
Regarding method claims 25-26, as best understood, the claim limitations are addressed in the rejections to claims 1 and 2  above and are thus rejected under the same rationale.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664